DISSENTING OPINION OF
GALBRAITH, J.
The “established practice”, in this jurisdiction, of allowing ¡additional compensation to administrators and guardians, for legal services rendered by themselves, rests upon no stronger ground, it seems, than an occasional allowance of such claim.
The rule seems to have been adopted first in In re Hiram Maikai, 3 Haw. 522. The court in that case denied the claim but said, “The court would allow professional charges for services rendered to the estate in all cases where such services are necessary, and would allow them to the administrator if he .should be a lawyer, whensoever they would allow them to an administrator who is not a lawyer,” p. 525. No attempt was made by the court to justify the adoption of the rule by argument or the citation of authorities of any kind. It seems to have been taken as a matter of course that such claims were proper allowances and should be made in some cases. The two subsequent cases cited followed the earlier case as an authority without question.
These cases are not sufficient authority to warrant me in following a rule that is so clearly erroneous.
The practice of allowing fees, in addition to the statutory commissions, to members of the bar who may be guardians, or ¡act in other trust capacities, for legal services is wrong in theory *399and pernicious in practice. It was never contemplated that the office of guardian should be one of great profit or that it should be sought on account of its emoluments. The position of guardian is not thrust upon one against his will. It is usually sought for. Philanthropy and not avarice is supposed to be the motive that should prompt one to seek the place.
To permit Mr. Magoon, the guardian, to employ Mr. Magoon, the attorney, to represent the guardian in a law suit and allow him a fee of $1250 or any other amount from the estate, would place the guardian in a position where his interest might oppose his duty.
Such an allowance could not be sustained at common law nor will our statute permit it. Section 1983 C.L., the only statute that gives any basis for the claim, reads as follows: “Every guardian shall be allowed the amount of all his reasonable expenses incurred in the execution of his trust, and he shall also have such compensation for his services as the court in which his accounts are settled shall consider to be just and reasonable.”
An examination of the accounts of the guardian shows that he has claimed and been allowed annually the commissions of 10% and 7% prescribed by Section 1493 C.L. This I contend is the “compensation for his services” authorized by Section 1983 and was intended to be in full satisfaction and cannot authorize extra allowance for legal services rendered by the guardian in his capacity as an attorney-at-law.
The Supreme Court of Hlinois in denying a claim of this •character presents the question so clearly that I feel justified in quoting the opinion in full:
Catón, C. J., says, “The only question in this case is, whether an attorney of this court, who is an administrator, is entitled to an allowance against the estate, for professional services, in cases which he prosecutes or defends as such administrator, The authorities are uniform that this should not be allowed, and • every principle of sound policy forbids it. The law cannot permit the idea that a person can take the office of executor or administrator as a business or as a means of making money. It ■must ever associate with that place, to a certain extent, the *400idea of benevolence or philanthropy. We must ever assume that whoever takes such a position is actuated by an impulse of generosity and a desire to do good to others, rather than to make it a source of profit to himself. He must not be expected to suffer loss in the discharge of his duties, hence he must be allowed his necessary disbursements, and a reasonable compensation for the time and trouble bestowed upon the business of the estate. But beyond this the court should never go. If he chooses to exercise-his professional skill as a lawyer in the business of the estate, that must be considered a gratuity. To allow him to become-his own client and charge for professional services in his own name, although in a representative or trust capacity, would be holding out inducements for professional men to seek such rep; resentative places to increase their professional business, which-would lead to most pernicious results. This is forbidden by every sound principle of professional morality as well as by the policy of the law.” Willard v. Bassett, 27 Ill. 36.
For other cases of like import see Hough v. Harvey, 71 Id. 72; Gray v. Robertson, 175 Id. 242; Collier v. Munn, 41 N. Y. 143; Doss v. Stevens, 13 Colo. Appls. 535; Kuhn’s Appeal, 4 Wash. 534; Taylor v. Wright, 93 Ind. 121.
. The claim for attorney’s fees by the guardian should be disallowed altogether.